EXHIBIT 10.10

 

LOGO [g57204image001.jpg]

 

Peter J. deSilva

President

Chief Operating Officer

    

 

January 6, 2005

 

Mr. Bradley J. Smith

2620 Bartlett Drive

Brookfield, WI 53045

 

Dear Brad:

 

In follow-up to our conversations, I am pleased to offer you the position of
Executive Vice President, Consumer Services, effective on or before January 31,
2005.

 

This letter is to confirm the following details of our offer:

 

  •   A base salary of $200,000 annually

 

  •   Eligibility for participation in the Short Term Incentive Program (STIP)
with a 2005 target of 30% of base salary, contingent upon achieving Balanced
Scorecard objectives for the Consumer Services Division

 

  •   Eligibility for participation in the Long Term Incentive Program (LTIP)
with a 2005 grant target of 50% of base salary (LTIP is subject to shareholder
approval in April, 2005)

 

  •   Paid-Time-Off (PTO): Upon hire, you will begin accruing PTO at the rate of
25 days annually. Based upon your hire date, your accrual for 2005 will be
approximately 23 days.

 

  •   Eligibility for company sponsored benefit plans on the following effective
dates:

 

Date of hire;

Group Term Life Insurance

Employee Assistance Plan (EAP)

 

First of the month following one month of employment;

Medical, Dental, Vision, Tax Savings Plan and 401(k) Plan

 

First of the month following three months of employment;

Supplemental Life and AD&D Insurance

 

First of the month following six months of employment;

Short Term and Long Term Disability Plans

 

First January or July following one year of qualified service;

Profit Sharing

Employee Stock Ownership Plan (ESOP)

 

1010 Grand Boulevard

Kansas City, Missouri

64106

(816) 860-4614

fax: (816) 860-7610

umb.com

    



--------------------------------------------------------------------------------

January 6, 2005

Bradley J. Smith

Page 2

 

  •   In addition to these company sponsored benefits, a variety of additional
insurance products are available after three months of employment, through UMB
Scout Insurance, Inc.

 

  •   Eligibility for many bank products and services free or on a reduced fee
basis

 

  •   Change in control protection of one times salary during the first full
year of employment, one-half times salary during the second full year of
employment; change in control subsequent to two full years of employment is not
covered except as outlined in the short-term and long-term incentive program
plan documents.

 

  •   Relocation assistance per the attached Relocation Agreement

 

We look forward to your joining our team and want to make the transition for you
and your family as smooth as possible. Jacqueline Witte, Executive Vice
President and Director of Human Resources will be in touch with you to address
any questions you have about compensation or benefits plans and relocation
assistance. Enclosed is a Summary of Benefits brochure for your reference.

 

Welcome to UMB.

 

Sincerely,



--------------------------------------------------------------------------------

This offer is contingent upon successful completion of a pre-employment drug
screen and a credit check, as well as a post-employment FBI background check.

 

As an employer, we are required to request information from all new associates
to comply with the Immigration Reform and Control Act of 1986. Therefore, on
your first day you will need to provide documentation to verify your identity
and work authorization.

 

No provision of this letter represents an employment contract in whole or in
part, for any duration, between you and UMB or any of its subsidiaries. All
employment of UMB associates, including yours, constitutes employment at will
and is terminable at any time either by you or UMB Bank.

 

I have read and accept the terms and conditions of this job offer.

 

                                                         
Date                    